Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 1 of 28 PageID #: 615




                        EXHIBIT P
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 2 of 28 PageID #: 616




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KENTUCKY
                                 EASTERN DIVISION

 MICHAEL COLLINS, JEFFREY COSBY,
 THELA ELLIOTT, GRACIE LEWIS,
 DEJUAN NASH, TIFFANY PRICE,
 LEAGUE OF WOMEN VOTERS OF                        Civil Case No. 3:20-cv-375-CRS
 KENTUCKY, LOUISVILLE URBAN
 LEAGUE, AND KENTUCKY                             COMPLAINT FOR INJUNCTIVE AND
 CONFERENCE OF NAACP BRANCHES,                    DECLARATORY RELIEF

                            Plaintiffs,
                                                  DECLARATION OF DR. LINTON A.
                       v.                         MOHAMMED

 MICHAEL ADAMS, in his official capacity
 as the Secretary of State
 of Kentucky; ANDREW BESHEAR, in his
 official capacity as the Governor of
 Kentucky; and ALBERT BENJAMIN
 CHANDLER, III, in his official capacity as
 the Chairman of the Kentucky Board of
 Elections,

                            Defendants.


                     DECLARATION OF DR. LINTON A. MOHAMMED

I, Linton A. Mohammed, declare as follows:

   1.      I am a Forensic Document Examiner (“FDE”), certified by the American Board of

Forensic Document Examiners. I have been engaged in this matter on behalf of Plaintiffs to opine

on the reliability of the procedures and techniques of the Kentucky signature verification process

for absentee ballot applications and absentee ballot envelopes as set forth in Kentucky elections

laws and guidance.
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 3 of 28 PageID #: 617




 I.     QUALIFICATIONS

      2.   I am a U.S.-certified and internationally recognized FDE, and the focus of my research

and professional experience is on handwriting and signature identification and the scientific

approach to analyzing questioned signatures. I am, and since 1998 continuously have been,

certified by the American Board of Forensic Document Examiners (ABFDE), the certifying board

for FDEs in North America. I am also certified in document examination by the Chartered Society

of Forensic Sciences (United Kingdom). I specialize in the forensic science of analyzing genuine,

disguised, and simulated signatures.

      3.   I co-founded and I am currently the principal at Forensic Science Consultants, Inc.,

where I conduct forensic document examination casework and research on handwriting and

signature examination as well as other forensic document examination (e.g., document alterations,

obliterations, indented impressions, or pages added or removed). I am also an adjunct professor at

Oklahoma State University, where I teach graduate courses on the scientific examination of

questioned documents.

      4.   During and prior to my time with Forensic Science Consultants, Inc., and for nearly

fourteen years, I worked as Forensic Document Examiner and Senior Document Examiner for the

San Diego Sherriff’s Department Regional Crime Laboratory. There, I conducted examinations of

signatures and handwriting for cases investigated by San Diego County agencies as well as by

local police, state, and federal agencies. I also served as Technical Lead of the Questioned

Documents Section of the Regional Crime Laboratory, trained investigators and attorneys,

provided expert testimony, conducted research, and produced the Questioned Documents Section

Quality Manuals. Prior to that, I worked internationally as an FDE at the Laboratory of the

Government Chemist (England), the Caribbean Institute of Forensic Investigations Ltd. (West



                                          Page 2 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 4 of 28 PageID #: 618




Indies), and the Trinidad and Tobago Forensic Science Center (West Indies). In those roles, I

conducted forensic document examinations and testified in criminal and civil cases for multiple

police forces and other government agencies.

   5.      I am a Fellow of the Questioned Documents Section of the American Academy of

Forensic Sciences (“AAFS”), a Fellow and diplomate of the Chartered Society of Forensic

Sciences, and a member of the Canadian Society of Forensic Science. I served as the Chair of the

AAFS Questioned Documents Section from 2016 to 2018. I am an appointed member and Chair

of the Academy Standards Board, which was formed by the AAFS to develop consensus-based

standards for the forensic sciences. I served as a member of the National Institute of Standards and

Technology’s Expert Working Group on Human Facts in Handwriting Examination, the National

Institute of Standards and Technology Organization of Scientific Area Committees’

Physics/Pattern Interpretation Scientific Area Committee, and the Scientific Working Group on

Documents. I have previously served as President, Vice President, Treasurer, and Director of the

American Society of Questioned Document Examiners (“ASQDE”).

   6.      I am the editor of the Journal of the American Society of Questioned Document

Examiners. I served on the editorial review board of the Journal of Forensic Sciences from 2005-

2020, and I serve on the editorial review board of Forensic Science and Technology. I am a guest

reviewer for the following journals: Forensic Science International, Science & Justice, Australian

Journal of Forensic Science, Egyptian Journal of Forensic Sciences, and IEEE Transactions on

Cybernetics.

   7.      I have published sixteen (16) peer-reviewed articles on signature and handwriting

examination, and forensic document examination. Many of my articles focus on the analysis of

genuine, disguised, and forged signatures, and handwriting examination. I have also given



                                           Page 3 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 5 of 28 PageID #: 619




numerous presentations and workshops on signature and document examination worldwide,

including the United States, Australia, Brazil, Canada, China, Latvia, Poland, Saudi Arabia,

Scotland, and Turkey.

      8.     In 2019, I authored a book titled Forensic Examination of Signatures, which describes

and discusses state of the art techniques and research in signature examination.1 I co-authored a

book in 2012 titled The Neuroscience of Handwriting: Applications for Forensic Document

Examination, which integrates research in the fields of motor control, neuroscience, kinematics,

and robotics to evaluate questioned signatures and handwriting.2 The book sets forth, among other

things, the scientific fundamentals of motor control as relevant to handwriting; the impact of age,

disease, and medication on handwriting; and a quantitative approach to signature authentication,

including kinematic and laboratory analyses of genuine versus disguised versus forged signatures.

      9.     In 2012, I received the American Board of Forensic Document Examiners’ New

Horizon Award “In Recognition of His Exceptional Contributions in Scientific Research for the

Advancement of Forensic Document Examination.” In 2019, I received the American Academy

of Forensic Sciences Questioned Documents Section Ordway Hilton Award “In Recognition of

Outstanding Contributions to Forensic Document Examination.”

      10.    I have testified as an expert witness in court and depositions more than 150 times on

issues of signature, handwriting, and document examination in both civil and criminal cases,

including cases in the United States, England, Trinidad & Tobago, and St. Vincent.

      11.    I received a Ph.D. from La Trobe University in Melbourne, Australia in human

biosciences, where I wrote my thesis on signature identification: “Elucidating static and dynamic


1
    Mohammed, L. (2019). Forensic Examination of Signatures. San Diego: Elsevier.
2
  Caligiuri, M.P., & Mohammed, L.A. (2012). The Neuroscience of Handwriting: Applications
for Forensic Document Examination. Boca Raton: CRC Press/Taylor & Francis Group.

                                           Page 4 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 6 of 28 PageID #: 620




features to discriminate between signature disguise and signature forgery behavior.” Prior to that,

I received my undergraduate degree in science at the University of West Indies; underwent a two-

year training program in document examination at the Trinidad and Tobago Forensic Science

Center; and received a master’s degree in forensic sciences at National University in San Diego,

California.

       12.    My curriculum vitae is attached as Exhibit A. I am being compensated at a rate of

$400.00 per hour. My compensation in this matter is not in any way contingent on the content of

my opinion or the outcome of this matter.

 II.     BACKGROUND

       13.    For this Declaration, I reviewed the State of Kentucky statutes KRS §§ 117.085(6),

117.086, 117.087 and relevant academic literature.

       14.    Kentucky, like many states, has a signature match requirement for mail-in absentee

ballots. A signature match requirement means that election officials will only accept and count an

absentee ballot if they deem that the signatures of the voter on the ballot are pictorially similar to

the signature of the voter on file with election officials. After marking the ballot, voters must

complete and sign the ballot in two places—on the outer envelope and on the affidavit on the

detachable flap on the inner envelope. KRS §§ 117.085(6); 117.086. The voter must complete the

affidavit with either a signature or a mark accompanied by the signatures of two witnesses, seal

the ballot in its two envelopes, and mail it back to the county clerk. KRS § 117.085(6).

       15.    KRS § 117.087(3) states that: “The chairman of the county board of elections shall

compare the signatures on the outer envelope and the detachable flap with the signature of the

voter that appears on the registration card. If the outer envelope and the detachable flap are found

to be in order, the chairman shall read aloud the name of the voter. If the vote of the voter is not



                                            Page 5 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 7 of 28 PageID #: 621




rejected on a challenge then made as provided in subsection (4) of this section, the chairman shall

remove the detachable flap and place the inner envelope unopened in a ballot box which has been

provided for the purpose.”

   16. Even if the Chairman of the County Elections Board does not reject a ballot, there is a

further opportunity for a signature mismatch to disqualify a ballot. The Chair of the County

Board of Elections is to read aloud the name of voters whose ballots she deems to be "in order" -

but she must give the other Board members an opportunity to challenge the ballot's validity.

KRS § 117.087(3). When the name of a voter who cast an absentee ballot by mail is read aloud

by the Chair, the ballot may be challenged by any Board member or by a written challenge filed

in advance with the clerk. KRS § 117.087(4).

   17.      When a mail ballot is challenged, the standard for accepting a ballot to be counted is

“if the outer envelope and the detachable flap are regular, and substantially comply” with Kentucky

law. Id. Although the statute does not say so explicitly, the language quoted above regarding

signature comparisons implies that a signature mismatch could mean that the ballot is not

“regular.” Id.

   18.     The statutes provide no guidance as to what is meant by “in order” or “regular.”

   19.     Based on these statutes, the election officials are being asked to conduct an examination

of signatures on the outer envelope and the detachable flap with the signature of the voter that

appears on their registration card.

   20.     Based on my understanding, Kentucky election officials are lay individuals, meaning

they are not required to have any training, certification, or experience in document examination or

signature comparison.




                                           Page 6 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 8 of 28 PageID #: 622




    21.       Based on my understanding, there are no further written statewide standards or

procedures to guide election officials in evaluating whether the signature on the absentee ballot

application matches the signature on the back of the absentee ballot envelope (the voter’s

affidavit).

    22.       Furthermore, there is no indication in the statutes in effect at this time for the General

Election that the voter is notified in case of a signature mismatch or provided with an opportunity

to cure the signature mismatch in order to have their ballot counted.3

 III.     SUMMARY OF CONCLUSIONS

    23.       The Kentucky signature match statutes do not set forth sufficient standards for

determining reasonably whether a signature on a ballot return envelope match the voter signature

displayed in the voter’s file, which I believe can result in errors. Based on my review of the election

statutes, Kentucky also does not require election officials to have any training in signature

examination and does not require that election officials be provided with equipment for effective

document examination and signature comparison, such as proper light sources and microscopes.

    24.       Based on my experience and my review of the academic literature, it is my opinion that

in these circumstances, Kentucky election officials are likely to make erroneous signature-

comparison determinations.

    25.       Determining whether a signature is genuine or not is a difficult task for even a trained

FDE, as signatures are written in different styles with varying levels of readability and variability.


3
 I am aware that Kentucky issued emergency regulations for the primary which includes a notice
and cure opportunity: “If a signature match cannot be made, the County Board of Elections,
absentee ballot processing committee, or the County Clerk shall make a reasonable effort to
contact the voter using contact information provided by the voter’s absentee ballot application
and provide the voter with a timeframe and manner in which the voter may cure the signature
discrepancy. All signature cures must be made by 4:30 p.m., local time, June 29, 2020.” 31 Ky.
Admin. Regs. 4:190E § 9.

                                              Page 7 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 9 of 28 PageID #: 623




Laypersons, such as Kentucky election officials, have a significantly higher rate of error in

determining whether signatures are genuine. Laypersons are also more likely to wrongly determine

that authentic signatures are not genuine than to make the opposite error. In other words, Kentucky

election officials are significantly more likely than trained examiners to make an incorrect

signature comparison determination and are particularly likely to incorrectly decide that the

signatures are not signed by the same person.

    26.    The high rate of error among laypersons generally results from the inability to

distinguish between normal “variations” in one individual’s signatures as opposed to “differences”

resulting from multiple signers. An individual’s signatures may vary for myriad reasons, including

age, health, native language, and writing conditions. Laypersons lack the tools and training to

properly account for signature variation, which leads to erroneous mismatch determinations that

are particularly pronounced in populations with greater signature variability, such as the elderly,

disabled, individuals suffering from poor health, young voters (ages 18 to 21), and non-native

English speakers.4

    27.    These signature-determination errors are further compounded for Kentucky election

officials with diminished eyesight or “form blindness” (a type of impairment in visual perception

defined below)—both of which impact an individual’s ability to make accurate handwriting

authenticity determinations. While FDEs are screened for these traits, Kentucky law and guidance

regarding signature comparison do not require election officials to undergo such screening.

    28.    Based on my review of the relevant statutes and guidance, Kentucky does not require

election officials to compare the signatures on the ballot return envelope to other signatures



4
 See Hilton, O. (1969). Consideration of the writer’s health in identifying signatures and detecting
forgery. Journal of Forensic Sciences, Vol. 14, No. 2, pp. 157-166.

                                           Page 8 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 10 of 28 PageID #: 624




 available on file beyond the absentee ballot application, or spend any minimum threshold of time

 in comparing signatures. These omissions are likely to lead to additional errors. At a minimum,

 multiple signature samples are required for an accurate signature determination to account for an

 individual’s signature variability, given proper examination conditions.5 For writers who are

 elderly or have poor health, a larger number of signature samples may be required to determine

 their range of variation. Yet Kentucky does not require election officials to compare the voter’s

 signatures on the return envelope to more than one reference signature. In my experience, given

 optimum conditions such as complex signatures (see Figure 1) which are the product of a

 combination of the formation, concatenation, intersection of the strokes, and number of turning

 points that comprise the signature, original documents, and an adequate number of specimen

 signatures, a minimum of two hours is required to conduct a signature comparison. The

 examination requires that the signatures be sketched, and the fine and subtle details of the

 questioned and reference signatures be examined and compared in detail. Usually, examinations

 are conducted more than once as a check and balance. Election officials with insufficient time to

 evaluate the signature on the ballot return envelopes are likely to make additional errors. Based on

 my review of the relevant Kentucky statutes, election officials are not allotted the required

 minimum amount of time to examine and compare the voters’ signatures.




 5
  Hilton, O. (1965). A further look at writing standards. The Journal of Criminal Law, Criminology
 and Police Science, Vol. 56, No. 3, p. 383 (recommending a minimum of ten signature samples
 for accurate signature comparison determinations).

                                            Page 9 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 11 of 28 PageID #: 625




                        (a)




                       (b)

    Figure 1 Examples of a complex signature (a), and a simple signature (b).

    29.        In sum, it is my opinion that Kentucky’s current signature matching rules and

 procedures, which allow individuals without adequate training—and without guidance—to reject

 the signatures on the absentee ballot envelopes, will result in a significant number of erroneous

 rejections. In other words, Kentucky election officials are likely to reject properly cast ballots,

 signed by the voter to whom the ballot belongs, because of their incorrect determination that the

 signatures on the absentee ballot envelopes are not genuine.

 IV.      ANALYSIS AND OPINIONS

          A.      Kentucky election officials are likely to make erroneous signature comparison
                  determinations.

    30.        Individuals untrained in signature examination, like Kentucky election officials, are

 highly likely to make mistakes when comparing signatures, particularly by erroneously rejecting

 signatures as inauthentic or non-matching when they are in fact written by the same individual.


                                             Page 10 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 12 of 28 PageID #: 626




 These rejections are considered “Type II” errors, and laypersons are more likely than FDEs to

 make such errors for several reasons. First, untrained election officials cannot reliably determine

 whether signatures are written by different individuals, or whether the signatures are written by

 one person but exhibit natural variations. Second, untrained reviewers do not account for the many

 reasons for naturally varying signatures, causing them to erroneously reject authentic signatures.

 This is particularly true for writers who have less formal education, learned English as a second

 language, are elderly, disabled, young, or have adverse health conditions. Third, untrained

 elections officials also fail to account for the different signature styles and features, leading to

 erroneous rejections. Lastly, Kentucky election officials are not tested for form blindness, a

 condition that can impact their ability to accurately review signatures.

          B.      Untrained laypersons are more likely than FDEs to erroneously determine
                  authentic signatures are inauthentic.

    31.        There are two types of errors in signature examination. Type I errors occur when a non-

 genuine signature is deemed to be genuine, and a Type II error occurs when a genuine signature is

 concluded to be non-genuine. In Kentucky’s vote by mail system, a Type II error would be an

 election official making a determination that the ballot signatures and the reference signature for

 one voter are not “in order” or not “regular”, when in fact, all these signatures were written by the

 voter. With this Type II error, the voter’s ballot would be rejected due to a perceived signature

 mismatch, and therefore the voter would be disenfranchised through no fault of their own.

    32.        Compared to FDEs, laypersons have higher Type II error rates. In a 2001 study

 reviewing the error rates of FDEs and laypersons in comparing six genuine signatures with six

 non-genuine signatures, laypersons made Type II errors in 26.1% of cases while trained signature




                                             Page 11 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 13 of 28 PageID #: 627




 FDEs made such errors in 7.05% of cases.6 That means that laypersons are more than 3 ½ times

 more likely to declare an authentic signature non-genuine—which, in the case of signatures on

 ballot return envelopes, would mean that election officials would reject more than 3 ½ times the

 number of ballots than FDEs. It should be noted that for this study, six (6) specimen signatures

 were used. If, as in Kentucky elections, only two genuine signatures are used for comparison, it is

 highly likely that the error rate for both experts and laypersons would increase significantly.

             C.      Kentucky election officials cannot determine reliably whether signatures are
                     written by different individuals, or by one individual exhibiting natural
                     variation.

       33.        Determining whether signatures are made by the same or different individuals requires

 a reviewer to discern whether a feature or combination of features in signatures are “differences”

 or “variations.” Signatures are the product of a motor program developed in the brain after practice,

 and then executed with neuro-muscular coordination. Many factors can influence an individual’s

 motor program and neuro-muscular coordination. These factors cause variations in each person’s

 signature.7 Variations are deviations of personal, subconscious characteristics normally

 demonstrated in the habits of each writer. Individuals may have narrow, moderate, or wide ranges

 of natural variation. A writer’s range of variation can be determined when an adequate amount of

 specimen signatures is examined. A significant “difference” is a characteristic that is structurally

 divergent between handwritten items, is outside the range of variation of the writer, and that cannot

 be reasonably explained.8




 6
  Kam M., Gummadidala K., Fielding G., Conn R. (2001). Signature Authentication by Forensic
 Document Examiners, Journal of Forensic Science, 46(4):884-888.
 7
     Mohammed, supra note 1. Pp. 5-11.
 8
     SWGDOC Standard for the Examination of Handwritten Items, www.swgdoc.org.

                                                Page 12 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 14 of 28 PageID #: 628




    34.     In the field of signature examination, unexplainable “differences” between signatures

 suggest that different individuals wrote the signatures, whereas “variations” between signatures

 mean that one individual wrote the signatures. Determining whether signature features are

 “differences” or “variations” is one of the most difficult determinations in signature examinations,

 even for experienced FDEs.

    35.     Some writers may have a very wide range of variation. Figure 2 illustrates four

 signatures of one writer (redacted) that exhibit wide variation, and if compared, may easily be

 mistaken as signatures written by four different individuals. Any one signature compared with the

 other three could be determined by a lay person to be not “in order” or not “regular”.




                                           Page 13 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 15 of 28 PageID #: 629




     Figure 2 Four signatures of one individual exhibiting a wide range of variation.

     36.    To reliably make such a judgment requires, at a minimum:

            •   Extensive training with different types of signatures: Becoming an FDE requires at

                least two9, and typically three, years of full-time training with an experienced



 9
  SWGDOC Standard for Minimum Training Requirements for Forensic Document Examiners,
 www.swgdoc.org.

                                          Page 14 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 16 of 28 PageID #: 630




                     examiner, with at least eighteen (18) months of training in the examination of

                     signatures and handwriting. FDEs learn the science of signature examination, gain

                     experience in casework, and are tested for proficiency.

                 •   Adequate magnification and lighting equipment.

                 •   Excellent eyesight.

                 •   Adequate contemporaneous specimen signatures.

                 •   Adequate time: Insufficient time examining signatures is conducive to making

                     errors. For example, one study found that FDEs spent more time looking at the

                     questioned and known signatures than laypersons, and their evaluations were more

                     accurate.10

                 Without these elements, Kentucky election officials are likely to mistake legitimate and

 expected “variations” between one individual’s signatures for “differences” in signatures between

 two individuals and conclude incorrectly that someone other than the registered voter signed the

 ballot return envelope.

            D.       Untrained reviewers erroneously reject authentic signatures because they do
                     not account for the many reasons for naturally varying signatures.

      37.        Further, an individual’s signatures may vary for myriad reasons, and to properly

 determine whether signatures are written by the same individual, one must consider the various

 reasons why features of the same individual’s signatures may visually appear different. To do so,

 reviewers must possess an adequate number of sample signatures to demonstrate the writer’s range

 of variation. In one of the leading textbooks on handwriting examination, authors Roy Huber &



 10
   Merlino, M., Freeman, T., Dahir, V., Springer, V., et al. (Jan. 2015). Validity, Reliability,
 Accuracy, and Bias in Forensic Signature Identification. Department of Justice Grant 2010-DN-
 BX-K271, Document 248565, https://www.ncjrs.gov/ pdffiles1/nij/grants/248565.pdf.

                                                Page 15 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 17 of 28 PageID #: 631




 A.M. Headrick identified twenty common reasons why individuals’ signatures may appear to show

 variations:

               •   Adequacy of standards (or samples)—inadequate standards in terms of quantity and

                   contemporaneousness will not be representative of the writer’s range of variation.

                   Variations may therefore be interpreted as differences.

               •   Accidental occurrences—i.e., these are one-off variations that will not appear in the

                   specimen signatures.11 Misinterpretation may lead to a decision of difference versus

                   variation.

               •   Alternative styles—i.e., some writers have alternate signature styles. This may not

                   be represented in the specimens.

               •   Ambidexterity.

               •   Carelessness or negligence.

               •   Changes in the health condition of the writer.

               •   Changes in the physical condition of the writer—e.g., fractures, fatigue, or

                   weakness may alter features of an individual’s signature.

               •   Changes in the mental condition or state of the writer.

               •   Concentration on the act of writing.

               •   Disguise or deliberate change.

               •   Influence of drugs or alcohol.

               •   Influence of medications.

               •   Intentional change for later denial.


 11
    A specimen signature is a signature that is known to have been written by a person. It is not
 disputed. Typical specimens are Driver’s Licenses and Identification Cards.

                                               Page 16 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 18 of 28 PageID #: 632




            •   Nervous tension.

            •   Natural variations—i.e., inherent variation as a result of differences in neuro-

                muscular coordination.

            •   Writing conditions—e.g., the writer’s place or circumstances, such as in a moving

                vehicle or at a stationary table.

            •   Writing instrument—e.g., a pen versus a stylus.

            •   Writing position—e.g., the writer’s stance.

            •   Writing surface—e.g., paper versus electronic screen.

            •   Writing under stress.

 Examiners must consider each of these reasons in determining whether a feature is a “difference”

 created by different writers or whether the feature is simply a “variation” from the same writer. It

 is very unlikely that Kentucky election officials will have the knowledge, training, and experience

 to properly account for these factors. And the Kentucky signature matching statutes do not require

 election officials to consider adequate samples, as would be necessary for even an expert to

 distinguish a “difference” from a “variation.”

      38.   Studies have shown that illiterate writers, writers for whom English is a second

 language, elderly writers, disabled writers, and writers with health conditions tend to have less pen

 control than most other writers, and therefore would have a greater range of variation in their

 signatures.12 And the increased variation in the signatures of these groups only compounds



 12
    See, e.g., Hilton, O. (1969). Consideration of the writer’s health in identifying signatures and
 detecting forgery. Journal of Forensic Sciences, Vol. 14, No. 2, pp. 157-166; Hilton, O. (1965). A
 further look at writing standards. Journal of Criminal Law, Criminology, and Police Science, Vol.
 56, No. 3, pp.383; Hilton, O. (1956). Influence of serious illness on handwriting identification,
 Postgraduate Medicine, Vol. 19, No. 2.

                                            Page 17 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 19 of 28 PageID #: 633




 laypersons’ tendencies to err on the side of incorrectly finding authentic signatures to be non-

 genuine.

       39.    Since signatures are developed as a motor program in the brain, the signatures of

 writers for whom English is a second language are more likely to exhibit wide ranges of variation,

 as these writers will have to discard their former learned motor program and develop a new one

 for their new signature style.13 For instance, a writer who first learned to write in a non-Latin-

 based script, such as Chinese, will naturally show more variation when signing a document in

 English than a native writer. Likewise, where the writer’s native language is written right to left,

 such as Urdu, the writer’s signature may also be more likely to show variations in letter slanting.

 Cherokee is a Native American tribe that has its own syllabary.14 Signatures written by individuals

 who learned to write using the Cherokee syllabary may appear different to an untrained eye.

 Qualified, experienced experts in the area of signature verification would know of and account for

 these factors in evaluating signatures. Kentucky election officials, even if put through a short

 training session, are unlikely to be able to accurately account for these differences, particularly in

 an expedient time frame or when only one or a few specimen signatures are available for

 comparison.

       40.    Furthermore, young voters (ages 18 to 25) are not likely to have fully developed

 signatures. According to one study, “the development and progress of one’s handwriting passes

 through four stages in the course of a lifetime: (1) the formative stage, (2) the impressionable or




 13
      Mohammed, supra note 1 at pp. 5-11.
 14
   Encyclopedia Britannica, Cherokee Syllabary, https://www.britannica.com/topic/Cherokee-
 syllabary.

                                            Page 18 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 20 of 28 PageID #: 634




 adolescent stage, (3) the mature stage, and (4) the stage of degeneration.”15 The signatures of young

 voters will fall between stages 2 and 3. The U.S. Postal Service has reported that “writer[s]

 achieve[] graphic maturity by the 20th birthday.”16 Handwriting was developed as a means of

 communication, whereas signatures are developed as a means of identification.17 Signatures tend

 to be more personalized and can therefore be considered as an over-developed form of

 handwriting. Young writers today will likely not have developed signatures until later in life. This

 is exacerbated as young writers will presumably need to sign less often due to the increased use of

 personal identification numbers (“PINs”) and other non-handwritten forms of identification. Thus,

 it follows that their signature development can reasonably be expected to take longer than for

 previous generations. This will lead to an increased range of variation in a young writer’s signature.

 The handwriting of adolescents can cause difficulties even for trained FDEs. Comparisons by

 untrained individuals of young voters’ signatures on the ballot return envelopes will exacerbate

 the potential for error in rejecting their ballots.18




 15
   Huber, R.A. & Headrick, A.M. (1999). Handwriting Identification: Facts and Fundamentals.
 Boca Raton, FL: CRC Press.
 16
   Bureau of the Chief Postal Inspector (1966), 20th Century Handwriting Systems and Their
 Importance to the Document Analyst.
 17
     Plamondon, R., Srihari, S. (2000). Online and off-line handwriting recognition: a
 comprehensive survey. IEEE Transactions on Pattern Analysis and Machine Intelligence Volume:
 22, Issue:1, Jan; Srihari S.N., Srinivasan H., Chen S., Beal M.J. (2008). Machine Learning for
 Signature Verification. In: Marinai S., Fujisawa H. (eds) Machine Learning in Document Analysis
 and Recognition. Studies in Computational Intelligence, vol 90. Springer, Berlin, Heidelberg, p.
 389.
 18
   Cusack, C.T & Hargett, J.W. (1989). A Comparison Study of the Handwriting of Adolescents.
 Forensic Science International, 42(3):239-248.

                                               Page 19 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 21 of 28 PageID #: 635




          E.      Kentucky election officials may fail to account for increased variation in
                  signatures of voters with disabilities.

    41.        Signatures are executed by means of neuromuscular coordination. A motor program

 developed in the brain signals the muscles to produce handwriting movements. Any disability,

 illness, or drug that affects neuromuscular coordination will influence the production of signatures.

 Various diseases that affect motor neurons and neurological pathways can affect the appearance

 of signatures of the afflicted individual.

    42.        Multiple Sclerosis (MS) occurs in 1 of 500 people worldwide with 70% of patients

 exhibiting symptoms between the ages of 21 to 40. The disease manifests itself in females 2 to 3

 times more often than in males. A characteristic of writers with MS is tremor or shakiness.19

 Neurological damage from MS is reflected in handwriting and it is estimated that 75% of MS

 patients exhibit tremor in their handwriting.20 Diseases with Lewy bodies such as Parkinson’s and

 Alzheimer’s also affect signatures. Writers with these diseases tend to write much smaller

 (micrographia), and this tendency may change depending on medication. Individuals who have

 lost their dominant hand, and must learn to write with their other hand will also exhibit wide

 variation in their handwriting. An example of such individuals are veterans who have been injured

 in war. The longer a person writes with a non-dominant hand, the more the quality of handwriting

 will improve. However, it will likely never appear completely normal and natural.21

    43.        It is highly likely that writers with disabilities will exhibit a wider range of variation

 in their signatures than might normally be seen in the signatures of a healthy, skilled writer. This

 increased variation will not only present a challenge to a trained FDE, but will present an

 impossible task to a layperson who has to compare one signature on a ballot with one signature on

 an application for a ballot, and make a determination of authenticity.



                                              Page 20 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 22 of 28 PageID #: 636




       44.        In Kentucky, the ballot signatures are compared with one reference signature on file

 with election officials. For voters with disabilities, the lack of an adequate number of specimen

 signatures to compare against will exacerbate the error rate. Evaluation of signatures executed by

 ill or disabled writers requires the evaluator to have wide experience with different types of

 signatures and accurate knowledge of the physical conditions of the individual as this relates to

 their handwriting.22

             F.       Kentucky elections officials also fail to account for the different
                      signature styles and features, leading to erroneous rejections.

       45.        One of the reasons that accurate signature comparison determinations prove difficult,

 even for a trained FDE, is that signatures are written in three different styles23 as illustrated in

 Figure 3:

                  •   Text-based: Nearly all the letters can be interpreted.




                  •   Mixed: More than two, but not all, letters can be interpreted.




 19
      Caliguiri & Mohammed, supra note 2. Pp. 62-63.
 20
   Wellingham-Jones, P. (1991). Characteristics of handwriting of subjects with Multiple
 Sclerosis. Perceptual and Motor Skills, 73, 867-879.
 21
   Lanners, B. (2018). A New-Dominant Hand: Training the Non-Dominant Hand to Perform the
 Complex Task of Handwriting. Journal of the American Society of Questioned Document
 Examiners, Volume 21, Number 2, pp. 13-28.
 22
   Hilton, O. (1969). Considerations of the writer’s health in identifying signatures and detecting
 forgery. Journal of Forensic Sciences, Vol. 14, No2, 2, pp. 157-166.
 23
   Mohammed, L., Found, B., Rogers, D. (2008). Frequency of signature styles in San Diego
 County. Journal of the American Society of Questioned Document Examiners, Vol. 11, No. 1.

                                                 Page 21 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 23 of 28 PageID #: 637




            •   Stylized: No letters can be interpreted.




            Figure 3 Examples of three signature styles.

 These signature styles exhibit significantly different characteristics that impact the signature-

 matching analysis, and by extension, the determination of whether signatures are genuine. For

 example, kinematic features of signatures, such as size, velocity, changes of acceleration, and pen

 pressure are important in determining whether a signature is genuine. Yet these kinematic features

 vary between the same individual’s signatures, with the degree of variations often dependent on

 the signature style. The kinematic features of stylized signatures, for example, vary more

 significantly than the kinematic features of text-based signatures. And the less legible a signature

 becomes, the more the election official depends on their pattern recognition ability. Thus, signature

 styles can have an impact on the determination of genuineness or non-genuineness. Unfamiliarity

 with the different signature styles may impact a reviewer’s ability to determine whether two

 signatures come from the same person, and would likely cause a lay person to decide that the

 compared signatures exhibit “differences” when the changes in features are simply “variations.”




                                            Page 22 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 24 of 28 PageID #: 638




       46.        To determine whether signatures are made by the same individual, a reviewer should

 focus on holistic features of signatures, such as alignment, slant, pen lifts, rhythm, the size of

 writing, the slope or slant of the letters, or other characteristics that are diagnostic of the process

 used to create signatures. These features are subtle, and a writer is usually unaware of the features,

 as they are excited by the writer’s subconscious motor program. These subtle features provide

 significant evidence of genuineness because they occur in natural handwriting. Lay persons,

 however, often focus instead on more eye-catching features in evaluating signatures. For example,

 an eye-tracking study on signature examination found that “lay participants focused to a greater

 extent on individual features such as arches, eyelets, hooks, shoulders, connections, troughs, or

 other individual features” that catch the eye, and “appear[ed] less likely to use holistic features”

 when evaluating signatures.24 Focusing on these eye-catching features is problematic because

 these are the types of features that a simulator will try to capture. Therefore, if the ballot signatures

 and the specimen signature are pictorially similar, the election official may improperly accept the

 ballot signatures based on the similarities in eye-catching features without realizing that the

 signatures are good simulations. A trained FDE should be able to detect subtle features that are

 indicative of simulation. Properly utilizing the subtle, holistic features of signatures to determine

 genuineness, however, requires both training and adequate time for review.

             G.      Kentucky election officials are not tested for form blindness, increasing the
                     risk of erroneous signature match determinations.

       47.        A laypersons’ ability to make consistently correct determinations as to the genuineness

 of a signature may also be impacted by a condition known as “form blindness,” which impairs “the




 24
      Merlino, supra note 13.

                                                Page 23 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 25 of 28 PageID #: 639




 ability to see minute differences in angles, forms, and sizes.”25 Most ophthalmologists agree that

 form perception is not an eye problem but rather a translational problem. That is, “it is a perceptual

 inability to distinguish the small differences between shapes, colors, and patterns.”26 Therefore, in

 most cases, form blindness goes undetected, but diminishes a reviewer’s ability to make accurate

 determinations of a signature’s genuineness.27 The problem of form-blindness is discussed in detail

 in Chapter 24 of Questioned Document Problems,28 and while FDEs must pass a form blindness

 test before being trained in handwriting identification, Kentucky requires no such test for election

 officials. There is a risk that some election officials have form blindness, and which would make

 them particularly prone to making erroneous signature judgments.

             H.      Even trained FDEs are likely to make erroneous signature comparison
                     determinations under Kentucky’s signature matching procedures.

       48.        Even for trained FDEs, Kentucky’s signature matching process would be prone to

 erroneous determinations due to the limited number of comparison signatures and the lack of

 proper equipment.

       49.        Normally, FDEs require multiple specimen signatures for comparison with a

 questioned signature, and often more if issues such as age or illness are involved. These specimens

 are required to adequately determine the range of variation of the writer and properly account for




 25
   Bertram, D. (2009). Univ. of S. Miss. Form Blindness Testing: Assessing the Ability to Perform
 Latent Print Examination by Traditional Versus Nontraditional Students Dissertations. 996, p. 33;
 Byrd, J. & Bertram, D. (2003). Form-Blindness. Journal of Forensic Identification, 53(3):315-
 341.
 26
   Moody, Meredith G., “Form-Blindness and Its Implications: A Verification Study” (2016);
 Honors Theses; Paper 388.
 27
      Id., p. 32.
 28
   Osborn, A.S. (1946). Questioned Document Problems. The Discovery and Proof of the Facts,
 2nd. Ed. Boyd Printing Company: Albany, NY. Pp. 218-250.

                                             Page 24 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 26 of 28 PageID #: 640




 the reasons for variation within an individual’s signatures discussed above. Indeed, nobody signs

 the same way twice: no two complex, skillfully written, genuine signatures of one writer have ever

 been found to be exactly alike, but such a statement should be understood to be true speaking

 microscopically, and not as the carpenter measures.29 Inadequate standards, or failure to use

 adequate specimens fully representing the range of variation in a writer’s signature, is a well-

 known source of error.30

      50.   Features observed in the questioned signature(s) may not be observed in the inadequate

 specimens. This may lead to an erroneous interpretation of a feature as a difference (two writers)

 not a variation (one writer). Because Kentucky election officials are only required to compare the

 two signatures on the ballot return envelopes with one reference signature on file, they cannot

 distinguish accurately between features, variations, or differences. Furthermore, Kentucky election

 officials will need to compare a voter’s original “wet-ink” signature on the ballot return envelopes

 with the voter’s registration signature which is kept on file electronically. Comparing a digitized

 signature with an original “wet-ink” signature has many inherent limitations, some of which are

 caused by the resolution of the digitized signature, whether the digitized signature is being viewed

 on a monitor or as a printed item, and the writing instruments used for each signature. If the

 monitor’s resolution is low, or if the digitized signature is a poor copy of the original signature to

 begin with, this would make it very difficult for an untrained examiner to assess the line quality of

 the signature. Striations made by ballpoint pens may appear to be gaps in the writing line, and may

 be interpreted mistakenly as evidence of simulation or forgery. While one study found that trained


 29
   Osborn, A. (1910). Questioned Documents. The Lawyers’ Publishing Co.: Rochester, NY, p.
 281.
 30
   Huber, R.A. & Headrick, A.M. (1999). Handwriting Identification: Facts and Fundamentals.
 Boca Raton, FL: CRC Press.

                                            Page 25 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 27 of 28 PageID #: 641




 FDEs had similar error rates in evaluating the authenticity of electronic signatures when compared

 with signatures written with a ballpoint pen as they did in studies when comparing only “wet ink”

 signatures. It follows that the error rates for untrained election officials will be similar or greater

 than the errors found in studies cited above for laypersons comparing only “wet ink” signatures.31

       51.        Finally, as discussed above, Kentucky does not require election officials to use or be

 provided with proper equipment to conduct signature comparisons, such as magnification and

 lighting equipment. “[T]he microscope is the instrument which makes it possible to see physical

 evidence directly that otherwise may be invisible. . . .”32 Without this type of equipment, even a

 well-trained eye may make errors in a signature authenticity determination.

             V.      CONCLUSION

       52.        For the reasons stated herein, it is my professional opinion that Kentucky election

 officials are likely to make erroneous signature match determinations when reviewing absentee

 ballots. In particular, Kentucky election officials are significantly more likely to erroneously

 conclude that authentic signatures are not genuine than they are to make the opposite error—to

 accept inauthentic signatures as genuine. These erroneous determinations result from the inherent

 difficulty in making reliable signature authenticity determinations, particularly where, as here, the

 reviewer lacks training, is provided with an insufficient number of comparison signatures, and

 does not have access to proper equipment. The use of one registration signature as the sole

 reference sample for comparison with two ballot envelope signatures will most likely exacerbate

 the error rate. In this context, Kentucky’s signature matching procedures are all but guaranteed to



 31
      Kam, et al. supra note 5; Merlino, et al. supra note 9.
 32
   Osborn, A. S. (1929). Questioned Documents. 2nd. Ed. Boyd Printing Company, Albany,
 N.Y., USA.

                                                Page 26 of 27
Case 3:20-cv-00375-CRS Document 30-17 Filed 07/10/20 Page 28 of 28 PageID #: 642
